       Case 1:17-cv-02989-AT Document 330 Filed 10/09/18 Page 1 of 9



               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, et al.,

Plaintiffs,                                   CIVIL ACTION FILE

v.                                           NO. 1:17-CV-02989-AT

BRIAN KEMP, et al.,

Defendants.


             NOTICE BY STATE DEFENDANTS
       PURSUANT TO OCTOBER 5, 2018 MINUTE ORDER

     COME NOW the State Defendants and notify this Court as directed

by Minute Order entered October 5, 2018.

     The Coalition Plaintiffs’ second Motion is not about the safety of

Georgia’s elections. With every day that passes, the Secretary of State’s

Office actually is doing the work of promoting a policy-based consensus

amongst stakeholders across this State, moving towards an agenda of

modernizing Georgia’s safe (but outdated) DRE machines.

     Meanwhile, the Coalition Plaintiffs are discrediting our election

system and irresponsibly sowing confusion amongst Georgia voters. See,

e.g., Ex. 1 (Oct. 8, 2018 email from Marilyn Marks to local Georgia

officials arguing that “[c]ontinuing to use DREs without ‘making every
       Case 1:17-cv-02989-AT Document 330 Filed 10/09/18 Page 2 of 9




effort’ to adopt paper ballots in your county invites post-election lawsuits

by voters, campaigns, and losing candidates.”). They are also intent upon

forcing Georgia’s taxpayers to eat the expense of paying the Coalition

Plaintiffs’ various attorneys.   The Coalition Plaintiffs’ Motion is about

notching “a win” so it may hope to recoup its attorney’s fees under Section

1988. The Coalition Plaintiffs will accept an injunction on any subject—

however unnecessary or contrived—so long as it supplies a peg upon

which to hang a future motion for attorney’s fees.

     This Court has allowed the Coalition Plaintiffs to dictate the tempo

of this case. This action was stayed for many months while the Plaintiffs

wrangled in internecine disputes, with the obdurate Marilyn Marks and

her out-of-state organization the credibly-accused cause if the Curling

Plaintiffs are right. See Doc. 329-1 at 5 (“CGG . . . sought to stay this

litigation in its entirety merely because it was unable to work

cooperatively with prior counsel and other Plaintiffs”) (emphasis

retained). With election season pulling into view, the Coalition Plaintiffs

blindsided everyone with a Motion for Preliminary Injunction that was

such a surprise, even their co-Plaintiffs were taken off guard. Doc. 329-

1 at 12 (Curling Plaintiffs were “surprised by the Coalition Plaintiffs’


                                    -2-
       Case 1:17-cv-02989-AT Document 330 Filed 10/09/18 Page 3 of 9




unilateral filing on August 3”). This Court reacted by ordering the State

Defendants to respond within a shortened timeframe. Further, the Court

explicitly directed the State Defendants to focus their response on a

singular issue: “The Court DIRECTS Defendants in their response brief

to particularly focus on the public interest factor—i.e. the practical

realities surrounding implementation of the requested relief in the next

one to three months.” Doc. 259 at 2 (emphasis supplied).

     The State Defendants followed this Court’s Order.             Because

discovery had been stayed by Order of this own Court pending a Motion

to Dismiss (Doc. 56), the State Defendants had no cause to engage a

retained expert—on cybersecurity or otherwise. In obedience to this

Court’s express direction, therefore, the State Defendants focused on how

“statewide implementation of the requested relief in an expedited,

limited time frame [would] actually compromise the reliability and

functionality of the voting system and therefore adversely impact the

public interest in this 2018 election cycle.” Doc. 259 at 1-2.

     When this Court issued its Sept. 17 Order (Doc. 309), however, it

was almost as if there never was a direction to focus on the

implementation concerns. The Coalition Plaintiffs offered no evidence


                                     -3-
       Case 1:17-cv-02989-AT Document 330 Filed 10/09/18 Page 4 of 9




whatsoever that the sweeping kind of statewide changes they seek—then

or now—could be implemented without compromising the reliability and

functionality of Georgia’s voting system. Instead of focusing on that

omission, however, this Court attacked the State for failing to respond to

the Coalition Plaintiffs’ ambush motion with a ready “cybersecurity

expert,” despite a prior court order staying discovery completely since

last year (Doc. 56), and the Court’s sudden demand the State respond

within mere days. Doc. 259. The Order unloaded one criticism after

another of the State’s Election System, many of them aimed at issues

separate from the implementation issue the Court ordered the parties to

address foremost. The State Defendants followed this Court’s Order

(Doc. 259)—and were punished for it.

     This Court’s main duty is to ensure procedural fairness to all

parties. The arguments in the Coalition Plaintiffs’ second Motion are

either recycled from their earlier motion or should have been made

earlier and, therefore, prove the Coalition Plaintiffs guilty of laches

and/or gamesmanship. In August and September, this Court bestowed

upon the Coalition Plaintiffs ample opportunity to show the public

interest would be served by preliminary injunctive relief. If they could


                                    -4-
       Case 1:17-cv-02989-AT Document 330 Filed 10/09/18 Page 5 of 9




not convince this Court in September, what evidence is there to show

such statewide changes could be implemented now, when there is even

less time? This second ambush motion could be denied outright as

redundant of the first, if not dismissed as exploiting the election-season

news-cycle.

     This Court should be able to deny this second Motion instanter. But

if it will not, the State Defendants should not be prejudiced by a one-two

punch of ambush by the Coalition Plaintiffs, followed by directives

compromising the ability of the State to respond. Unfortunately, the

Court may be starting down the same path it trod before.

     This Court appears as if it will again yield the initiative to Coalition

Plaintiffs whose ambush motions presume an emergency that, in reality,

only exists because of the Coalition Plaintiffs’ sandbagging the Court, the

Defendants, and even their own co-plaintiffs.          Again, this Court

commands the State Defendants file an expedited response. But to

properly investigate and respond to the Coalition Plaintiffs’ scattershot

allegations and theories requires time, especially if this Court prizes

evidence above mischaracterization and conjecture. If past is prologue,

this Court will look upon the Coalition Plaintiffs’ arguments and evidence


                                    -5-
        Case 1:17-cv-02989-AT Document 330 Filed 10/09/18 Page 6 of 9




with indulgence, reserving its harshest scrutiny for the State

Defendants’.

      The State Defendants are being forced to chose the lesser of

evils. On one hand, the State Defendants strongly believe this action

should be stayed pending appeal. On the other hand, it is unclear

whether the Court will enter such a stay. 1 What is clear is that any

response not living up to this Court’s expectation risks another order

staining Georgia’s elections system and undermining public confidence

in the integrity of the vote.

      The Coalition Plaintiffs’ second Motion raises (or re-raises) a

number of alleged grievances—none impacting the named Plaintiffs

directly—in the hope this Court can be goaded towards a last-minute,

statewide injunction in the middle of an election.                       Under the

circumstances, if this Court cannot decide that this second Motion should

be dismissed outright instanter, the State Defendants will have no choice

but to respond under protest. The State Defendants will comply with the




1It does not good to offer the State the “alternative” of relying upon their Motion to
Stay when (a) that Motion to Stay remains pending and (b) the State Defendants’
Motion to Stay could neither anticipate, nor address a filing that came after the
Motion to Stay.
                                          -6-
       Case 1:17-cv-02989-AT Document 330 Filed 10/09/18 Page 7 of 9




Court’s Oct. 12 deadline unless the Court will reconsider and allow them

until Tuesday, October 16, to respond.

     Respectfully submitted, this 9th day of October, 2018.
                                  BARNES LAW GROUP, LLC


                                  /s/John F. Salter
                                  JOHN F. SALTER
                                  Georgia Bar No. 623325
                                  ROY E. BARNES
                                  Georgia Bar No. 039000
                                  BARNES LAW GROUP, LLC
                                  31 Atlanta Street
                                  Marietta, GA 30060
                                  (770) 227-6375
                                  (770) 227-6373 (fax)
                                  john@barneslawgroup.com
                                  roy@barneslawgroup.com

 Attorneys for Defendants Brian P. Kemp, David J. Worley, Rebecca N.
 Sullivan, Ralph F. "Rusty" Simpson, Seth Harp, & The State Election
                                Board




                                    -7-
       Case 1:17-cv-02989-AT Document 330 Filed 10/09/18 Page 8 of 9




                 CERTIFICATE OF COMPLIANCE

     I hereby certify that I have read the Court’s Standing Order in

Cases Proceedings before the Honorable Amy Totenberg and that I will

comply with its provisions during the pendency of this litigation.

                                          /s/John F. Salter

   CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

     The undersigned hereby certifies that the foregoing document has

been prepared in accordance with the font type and margin requirements

of Local Rule 5.1 of the Northern District of Georgia, using a font type of

Century Schoolbook and a point size of 14.

                                          /s/John F. Salter




                                    -8-
       Case 1:17-cv-02989-AT Document 330 Filed 10/09/18 Page 9 of 9




                           CERTIFICATE OF SERVICE

     I hereby certify that on this date I have electronically filed the

foregoing NOTICE BY STATE DEFENDANTS PURSUANT TO

OCTOBER 5, 2018 MINUTE ORDER with the Clerk of Court using

the CM/ECF system, which will send email notification of such filing to

all attorneys of record.

     This 9th day of October, 2018.

                                            BARNES LAW GROUP, LLC

                                            /s/John F. Salter
                                            JOHN F. SALTER
                                            Georgia Bar No. 623325
                                            ROY E. BARNES
                                            Georgia Bar No. 039000
BARNES LAW GROUP, LLC
31 Atlanta Street
Marietta, GA 30060
(770) 227-6375
(770) 227-6373 (fax)
john@barneslawgroup.com
roy@barneslawgroup.com

 Attorneys for Defendants Brian P. Kemp, David J. Worley, Rebecca N.
 Sullivan, Ralph F. "Rusty" Simpson, Seth Harp, & The State Election
                                Board




                                      -9-
